97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bernard FIDEL;  Joe Binder, in in their capacity as proposedintervenors, Plaintiffs-Appellants,andJohn Glavaris;  Patricia Glavaris;  Benny L. Tolley, Plaintiffs,v.Herbert J. YOUNG;  James A. Thayer;  Jay Janis;  John R.Williamson;  Jerome Nussbaum;  Michael W. Mooney;  LynneCrawford;  Linda K.S. Blount;  Robert R. Sprague;  HoustonI. Flournoy;  Bernice Huter;  Melvin P. Spitz;  Rafael E.Vega;  Gibraltar Savings;  Gibraltar Savings, F.A. MelvinRifkind, et al.;  KPMG Peat Marwick;  Gibson, Dunn &Crutcher;  Ernst & Whinney;  Ernst & Young;  William H.Dudley;  Resolution Trust Corporation, as Receiver forGibraltar Savings;  Melvin Rifkind;  Rifkind, Pondel &Parson;  Kenneth Leventhal;  Richard Sprayregen;  JeromeNussbaum;  Resolution Trust Corporation, Defendants-Appellees.
No. 95-55926.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 7, 1996.Decided Sept. 16, 1996.

1
Before:  FLETCHER and TASHIMA, Circuit Judges, and RESTANI,* Judge, United States Court of International Trade.

ORDER

2
On June 2, 1995, plaintiffs-Appellants Bernard Fidel and Joel Binder (collectively "Fidel") requested that the district court sign and enter a proposed form of interlocutory order memorializing the court's October 7, 1991 denial of their motion to intervene in  Glavris v. Young, No. 90-6185 (C.D.Cal. filed Nov. 16, 1990).d  On June 21, 1995, the district court denied Fidel's request and, therefore, never signed or entered the proposed order.  Fidel appeals from that denial.


3
We dismiss Fidel's appeal for lack of jurisdiction.  A district court's denial of a motion to enter final judgment is not appealable.   See Steccone v. Morse-Starrett Prods.  Co., 191 F.2d 197, 199 (9th Cir.1951).



*
 Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting by designation


d
 The named plaintiffs in Glavaris, including proposed intervenors Fidel et al., have appealed from final judgment and all orders of dismissal in that action.   Glavaris, No. 96-55444 9th Cir. filed Apr. 5, 1996)